56 Ill. App.2d 154 (1965)
206 N.E.2d 106
People of the State of Illinois, Plaintiff-Appellee,
v.
Robert Shannon, Defendant-Appellant.
Gen. No. 49,658.
Illinois Appellate Court  First District, Second Division.
February 16, 1965.
Morris Gordon Meyers, of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Kenneth L. Gillis, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Judgment affirmed.
Not to be published in full.